        Case 1:20-cv-00518-JDP Document 7 Filed 04/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PABLO MENDOZA CHAVEZ,                              Case No. 1:20-cv-00518-JDP

12                        Plaintiff,                    ORDER DIRECTING THE CLERK’S
                                                        OFFICE TO CLOSE THE CASE
13            v.
                                                        ECF No. 6
14
     KINGS COUNTY JAIL, et al.,                         ORDER DENYING OUTSTANDING
15                                                      MOTION AS MOOT
                          Defendants.
16                                                      ECF No. 2
17

18

19            Plaintiff Pablo Chavez has filed a notice of voluntary dismissal under Rule 41(a)(1)(A) of

20   the Federal Rules of Civil Procedure. See ECF No. 6. Plaintiff is on the only party to appear in

21   this case. The clerk’s office is therefore directed to close the case. Plaintiff’s outstanding motion

22   to proceed in forma pauperis, ECF No. 2, is denied as moot.

23
     IT IS SO ORDERED.
24

25
     Dated:        April 29, 2020
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28   No. 205.
                                                        1
